       Case 2:20-cv-01169-MV-KRS Document 27 Filed 08/25/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

SABINO MARTINEZ,

               Plaintiff,

v.                                                   Case No. 2:20-cv-1169 MV/KRS

CITY OF CARLSBAD, et al.,

               Defendants.

                                    SCHEDULING ORDER

       THIS MATTER comes before the Court following a telephonic Rule 16 scheduling

conference held on August 24, 2021. At the hearing, the Court adopted the parties’ proposed

Joint Status Report and Provisional Discovery Plan, with slight modifications, as reflected in the

dates below

       Accordingly, IT IS HEREBY ORDERED that the parties shall adhere to the following

discovery plan:

       (a) Maximum of twenty-five (25) interrogatories by each party to any other party, with

           responses due thirty days after service plus three days for mailing.

       (b) Maximum of twenty-five (25) requests for admission by each party to any other party,

           with responses due thirty days after service plus three days for mailing.

       (c) Maximum of ten (10) depositions by Plaintiff and ten (10) by Defendants. Each

           deposition limited to six (6) hours (other than of principals and experts, which are

           limited to seven (7) hours), unless extended by agreement of the parties.




                                                                                       Scheduling Order
                                                                                            Page 1 of 3
       Case 2:20-cv-01169-MV-KRS Document 27 Filed 08/25/21 Page 2 of 3




       IT IS FURTHER ORDERED that the following case management deadlines shall

govern:

(a)   Deadline for Plaintiff and to amend pleadings pursuant to Federal Rule of Civil Procedure

      15: October 22, 2021;

(b)   Deadline for Plaintiff and to join additional parties pursuant to Federal Rule of Civil

      Procedure 15: October 29, 2021

(c)   Deadline for Defendants to amend pleadings pursuant to Federal Rule of Civil Procedure

      15: November 22, 2021;

(d)   Deadline for Defendants to join additional parties pursuant to Federal Rule of Civil

      Procedure 15: November 29, 2021

(e)   Deadline for Plaintiff’s expert reports: April 15, 2022;

(f)   Deadline for Defendants’ expert reports: May 17, 2022;

(g)   Termination of discovery: June 17, 2022;

(h)   Deadline for supplementing discovery/disclosures: Due ten (10) days following receipt of
      supplementary materials or information;

(i)   Motions relating to discovery: July 7, 2022;

(j)   All other motions:1 July 18, 2022;

(k)   Pretrial order:         Plaintiff to Defendant by: September 2, 2022;

                              Defendant to Court by: September 16, 2022.

       IT IS FURTHER ORDERED that the Court must approve any changes to the timing or

scope of discovery, other than the parties’ agreement to extend the length of a deposition made




1
 This deadline applies to motions related to the admissibility of experts or expert testimony that
may require a Daubert hearing, but otherwise does not apply to motions in limine. The Court will
set a motions in limine deadline in a separate order.
                                                                                     Scheduling Order
                                                                                          Page 2 of 3
       Case 2:20-cv-01169-MV-KRS Document 27 Filed 08/25/21 Page 3 of 3




during the deposition in question. Requests by a party to change the timing or scope of

discovery, other than a mutual agreement to extend a deposition reached during the deposition,

must be made by motion and before the termination of discovery or the expiration of any

applicable deadline. Discovery must be completed on or before the termination of the discovery

deadline. A written discovery request must be propounded by a date which ensures that the

response to that request is due on or before the discovery deadline. The parties are further

reminded that the cutoff for motions related to discovery does not relieve the party of the twenty-

one (21) day time period under Local Rule 26.6 to challenge a party’s objections to answering

discovery. The parties are encouraged to review Federal Rule of Civil Procedure 26(a)(2) to

ensure they properly disclose all testifying witnesses, not just those for whom a report is

required.




                                                      ______________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                                                     Scheduling Order
                                                                                          Page 3 of 3
